Citation Nr: 1140203	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 20 percent for a neurogenic bladder.

2.	Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from 2007 and 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Board hearing at the RO in Nashville, Tennessee in December 2006.  This transcript has been associated with the file.

The case was brought before the Board in August 2007 at which time the claim for an increased evaluation for a neurogenic bladder was remanded to allow the Agency of Original Jurisdiction (AOJ).  The claim returned to the Board in February 2009 and was again remanded to the AOJ.  In April 2009, the RO denied entitlement to an increased evaluation for diabetes mellitus.  Most recently, the claim returned to the Board in July 2010 to further assist the Veteran in the development of his claim, to include obtaining treatment records and affording him a new VA examination.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in August 2010 for his neurogenic bladder.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).






FINDING OF FACT

In September 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.

____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


